
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 216
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Paul (for
			 himself, Mr. Bartlett,
			 Mr. Buchanan,
			 Mr. Burton of Indiana, and
			 Mr. Jones) submitted the following
			 resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to ensure that Members have a reasonable amount of time to read
		  legislation that will be voted upon.
	
	
		That(a)the Rules of the House
			 of Representatives are amended by redesignating rule XXIX as rule XXX and by
			 inserting after rule XXVIII the following new rule:
				RULE XXIXTime to read legislation before
				voting
						1.Notwithstanding any provision of these
				rules, no bill, joint resolution, conference report, or amendment between the
				Houses shall be voted on by the House unless the text of that measure has been
				available to all Members and their staffs in both printed and electronic format
				for at least 10 days and any manager’s amendment or other amendment which makes
				substantive changes to the legislation has been made available in both printed
				and electronic versions for at least 72 hours before the scheduled vote on such
				legislation.
						2.Clause 1 shall not
				apply to—
							(1)the intelligence
				authorization bill, appropriations, or other legislation containing classified
				information, or conference report thereon, if Members have at least 7 days to
				study the contents of such measure; and
							(2)congressional
				declarations of war or authorization of military force to respond to attacks on
				the United States.
							3.Notwithstanding any
				provision of these rules, any citizen who is eligible to vote and who is not an
				employee of the executive or judicial branch of the Government may petition the
				board of the Office of Congressional Ethics to investigate allegations that a
				Member voted for any measure that violated this
				rule.
						.
			(b)Clause 6(c) of
			 rule XIII of the Rules of the House of Representatives is amended by inserting
			 before the period at the end thereof the following: , or a rule or order
			 that would waive the provisions of rule XXIX.
			
